Detailed Office Action
The communication dated 2/14/2019 has been entered and fully considered.
Claims 1-15 are ending and claims 11-15 have been withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a method of making a para-aramid pulp with PVP.
Group II, claim(s) 11-15, drawn to a para-aramid pulp with PVP.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of para-aramid fiber with PVP, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of KWON.  KWON (below) shows that para-aramid fiber is known to be coated by PVP.  The action of refining is a simple and obvious step.  Further, no degree of refining or PVP amount is claimed . 
During a telephone conversation with Attorney Guise on 3/9/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the applicant claims “combining para-aramid short cut with PVP” in an aqueous mixture.  It is not clear the scope of this limitation.  A short-cut fiber could both comprise PVP and para-aramid fiber and then added to the aqueous solution would read on the 
The term “short-cut” in claim 1 is a relative term which renders the claim indefinite. The term “short-cut” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In claims 3 and 4 the applicant gives specific dimensions for short-cut however, this means that short-cut could be broader in claim 1.  The breadth of claim 1 is not clear.
Claims 2-10 depend from claim1 and are similarly rejected.
Claim 10 recites the limitation "dried pulp" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 10 should depend from claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0180622 TSUKUDA et al., hereinafter TSUKUDA, in view of KR20070072042 KWON et al., hereinafter KWON, as evidenced by How to Convery a Denier to Micron by eHow.com and as evidenced by Kevlar Aramid fiber Technical Guide by Dupont.
*the Examiner has included the machine English translation and the Derwent summary with the KWON publication
	As for claims 1-3, TSUKUDA discloses taking short-cut (3 mm) para-aramid fibers [0034] and adding them to water and then refining said fibers [0080].  The para-aramid fibers can be poly-p-phenylene terephthalamide fibers [0080].
	TSUKUDA does not disclose the presence of PVP or how the para-aramid fiber is made.  KWON discloses taking a spinning dope of par-aramid fiber passing through an air gap and then into a PVP solution [KWON Derwent summary].  This leaves the PVP adsorbed on the surface of the para-aramid fibers [KWON Derwent].  Once the fibers are added to water prior to refining the fibers para-aramid fibers will be combined with PVP and an aqueous solution.  The examiner 
	At the time of the invention it would be obvious to apply the para-aramid fiber forming of KWON to the para-aramid fibers of TSUKUDA.  The person of ordinary skill in the art would be motivated to do so to improve tensile strength and modulus of elasticity of the fibers [see e.g. KWON [translation pg. 2 last paragraph].  The para-aramid fiber will be present with PVP in an aqueous solution twice.  First after the airgap when coagulated in the PVP aqueous solution and then secondly when the fibers are mixed with water again prior to refining.
As for claim 4, TSUKUDA discloses a dtex of 2.5.  A dtex of 2.5 is 2.25 denier.  Poly-p-phenylene terephthalamide has a density of about 1.44 g/cm3 [see e.g. Kevlar aramid fiber technical guide].  From these two numbers the thickness can be calculated [see e.g. How to Convert a Denier to a Micron]:
(2.25/1.44)^.5 * 11.189 = 14 micron which falls within the claimed range 
As for claim 5, the PVP is from 10,000 to 200,000 g/mol or 10 to 200 kg/mol which falls within the claimed range [see e.g. DERWENT summary of KWON].
As for claim 6, the concentration of the mixture is 5% before refining [0100].
As for claim 7, KWON discloses that the concentration of PVP present in the solution (and therefore absorbed on the fiber) is a result effective variable [translation of KWON].  Increasing the concentration of PVP adsorbed on the surface increases tensile and modulus of elasticity.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the amount of PVP on fiber through routine optimization.
.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102535241 A WANG et al., hereinafter WANG, in view of KR20070072042 KWON et al., hereinafter KWON, as evidenced by Handbook for Pulp and Paper Technologists by SMOOK, hereinafter SMOOK.
*the Examiner has included the machine English translation and the Derwent summary with the WANG and KWON publication
As for claims 1-3, WANG discloses taking short-cut (1- 50 mm) para-aramid fibers and adding them to water and then refining said fibers [DERWENT summary].  The para-aramid fibers can be poly-p-phenylene terephthalamide fibers [0080].
WANG does not disclose the presence of PVP or how the para-aramid fiber is made.  KOWN discloses taking a spinning dope of par-aramid fiber passing through an air gap and then into a PVP solution [KWON Derwent summary].  This leaves the PVP adsorbed on the surface of the para-aramid fibers [KWON Derwent].  Once the fibers are added to water prior to refining the fibers para-aramid fibers will be combined with PVP and an aqueous solution.  The examiner notes that unlike in the applicant’s arguments at the EPO that the PVP was part of the para-aramid fibers this is not the case in this rejection.  PVP is adsorbed on the surface of the para-aramid fibers.

As for claim 5, the PVP is from 10,000 to 200,000 g/mol or 10 to 200 kg/mol which falls within the claimed range [see e.g. DERWENT summary of KWON].
As for claim 6, WANG discloses the concentration of the mixture is 0.2-2% before refining [DERWENT].
As for claim 7, KWON discloses that the concentration of PVP present in the solution (and therefore absorbed on the fiber) is a result effective variable [translation of KWON].  Increasing the concentration of PVP adsorbed on the surface increases tensile and modulus of elasticity.  At the time of the invention it would be obvious to the person of ordinary skill in the art to optimize the amount of PVP on fiber through routine optimization.
As for claims 8 and 9, the stock slurry of WANG is dewatered and dried.  The drying is to 4-8% which falls within the claimed range [DERWENT] summary.  The dewatering is done with a belt [translation Example 6].  A filter in pulp sheet making brings the consistency to about 40% or 60% water as evidenced by SMOOK [pg. 126 col. 1].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WANG and KOWN as applied to claims 1 and 8 above, and further in view of U.S. 5,759,348 YAMABAYASHI et al., hereinafter YAMABAYASHI.
prima facie obvious to combine to use a known technique to improve a similar product.  In the instant case the known opening treatment improves the known dried para-aramid product thereby increasing disperability.  The person of ordinary skill in the art would expect success as the pulp of WANG/KWON is a para-aramid and has been dried similar to the pulp of YAMABAYASHI.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748